Citation Nr: 9901926	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-17 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the cervical spine, with arthritic changes, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 
1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

On appeal the veteran has raised the issue of entitlement to 
service connection for headaches secondary to his service-
connected residuals of an injury to the cervical spine, with 
arthritic changes.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.


REMAND

The veteran testified in October 1998 before the undersigned 
Member of the Board.  Therein he stated that his cervical 
spine injury residuals, with arthritic changes, included pain 
on movement.  The veteran further indicated that he was being 
seen by Martin Markus, M.D., a private physician, for neck 
pain about once every other month, the last saw time being 
about a month before the hearing.  The veteran stated that he 
believed that his neck pain had increased since the last 
examination of record in February 1997.

In November 1996, Dr. Markus submitted a letter to the RO 
reporting that the veteran had been his patient since 1969.  
Dr. Markus elaborated that the veteran complained to him 
about increasing neck pain.  The Board notes, however, that 
the RO has not requested the private medical records from 
him.  Decisions of the Board must be based on all of the 
pertinent evidence available.  38 U.S.C.A. § 7104 (West 
1991).  Given that VA does not meet its statutory duty to 
assist a veteran when it fails to obtain a report of a 
private physical examination that VA is on notice of, the RO 
should attempt to obtain these private medical records before 
a decision is made on appeal.  Graves v. Brown, 6 Vet. App. 
166, 171 (1994).

Further development is in order in light of the Courts 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard, although the veteran specifically complained of 
increasing neck pain, which was corroborated by his private 
physician, the VA examiner in February 1997 did not address 
matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by 38 C.F.R. §§ 4.40 and 4.45 
(1998).  The United States Court of Veterans Appeals (Court) 
has held that an examination which fails to consider and 
address the provisions of these regulations is inadequate for 
rating purposes.  The Board further notes that the RO did not 
inform the veteran of the regulations (38 C.F.R. §§ 4.40 and 
4.45) associated with pain and functional impairment in 
either the April 1997 statement of the case or the January 
1998 supplemental statement of the case.  This should be 
done.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent upon the veteran-claimant to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers, 
to include Dr. Markus, who have treated 
him since February 1997 for his cervical 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
board certified orthopedist to determine 
the nature and severity of his cervical 
spine disorder.  All necessary tests and 
studies must be conducted.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
be typed.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), all indicated tests 
and studies should be conducted, 
including X-ray and range of motion 
studies.  Range of motion should be 
recorded in numbers of degrees, and the 
normal ranges of motion should be 
provided.  Any portion of the arcs of 
motion which are painful should be so 
designated.

The examiner should elicit from the 
veteran his account of how his cervical 
spine disorder affects his daily 
activities and employability.  The report 
of the examination should include a 
detailed account of all manifestations of 
the cervical spine disorder found to be 
present, and the effects of the 
disability on the veteran's ordinary 
activity.  The examiner should take into 
account all functional impairments, 
including pain on use, incoordination, 
weakness, fatigability, and abnormal 
movements, etc.  The examiner must 
comment on the extent to which the 
cervical spine disorder results in 
symptoms of muscle pain, activity limited 
by fatigue, or an inability to move the 
joint through a portion of its range; and 
an opinion should provided as to the 
degree to which this interferes with 
activities of daily living.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for a cervical spine 
disorder.  If the veteran's claim is not 
granted, then he and his representative 
should be issued a supplemental statement 
of the case, informing them of its 
consideration of all appropriate laws and 
regulations, and the Court's decision in 
DeLuca.  They should then be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.


The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
